92 F.3d 1178
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.C. Allen FORREN, Plaintiff-Appellant,v.SELECTIVE INSURANCE COMPANY OF AMERICA, Defendant-Appellee.
No. 95-1985.
United States Court of Appeals, Fourth Circuit.
Aug. 2, 1996.

Appeal from the United States District Court for the Western District of Virginia, at Lynchburg.  James C. Turk, District Judge.  (CA-94-25-L)
ARGUED:  Robert Cornelius Wood, III, EDMUNDS & WILLIAMS, P.C., Lynchburg, Virginia, for Appellant.  Jean L. Schmidt, ROBERTS & FINGER, L.L.P., New York, New York, for Appellee.  ON BRIEF:  Kristine H. Smith, EDMUNDS & WILLIAMS, P.C., Lynchburg, Virginia, for Appellant.  Joel L. Finger, ROBERTS & FINGER, L.L.P., New York, New York, for Appellee.
W.D.Va.
AFFIRMED.
Before WILKINSON, Chief Judge, LUTTIG, Circuit Judge, and SHEDD, United States District Judge for the District of South Carolina, sitting by designation.
Affirmed by unpublished per curiam opinion.
PER CURIAM:


1
C. Allen Forren filed this action asserting claims for employment discrimination under the Age Discrimination in Employment Act (29 U.S.C. §§ 621 et seq.) and for wrongful discharge in violation of the public policy of the Commonwealth of Virginia.  Forren contends that his former employer, Selective Insurance Company of America ("Selective"), terminated his employment because of his age.  Selective contends that Forren voluntarily accepted a severance package, and that his separation from employment was the result of his unwillingness to accept another position with the company after a company reorganization effectively rendered him unqualified for his job position.


2
On Selective's motion, the district court entered summary judgment in favor of Selective on both of Forren's claims, concluding that he failed to present direct evidence of discrimination and that he failed to establish a prima facie case of discrimination under the McDonnell-Douglas scheme of proof.  See McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973).*  Forren argues on appeal that the district court erred in reaching both of these conclusions.  We disagree.  Our careful review of the record and the controlling legal principles readily convinces us that the district court ruled correctly, and we therefore affirm the summary judgment on the reasoning set forth in the district court's memorandum opinion.  Forren v. Selective Ins. Co. of Am., C.A. No. 94-0025-L (W.D.Va. Apr. 13, 1995).

AFFIRMED


*
 Because the district court rejected the age discrimination claim, it determined that the wrongful discharge claim necessarily must also fail